396 F.2d 452
Margaret McD. LEONARD, Administratrix of the Estate of HelenDuffy Wharton, Deceased, Appellant,v.James H. WHARTON, Administrator, C.T.A., of the Estate ofJames P. Wharton, Deceased, Appellee.
No. 11570.
United States Court of Appeals Fourth Circuit.
Submitted June 7, 1968.Decided June 13, 1968.

Margaret McD. Leonard, pro se.
Richard C. Rice, Cory, Boss & Rice, Laurel, Md., for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BUTZNER, Circuit judges.
PER CURIAM:


1
In this action for wrongful death, the District Court for the District of Maryland granted a motion to dismiss on the ground that the suit was barred by the statute of limitations.  For the reasons fully expressed in the opinion of the district court, Leonard v. Wharton, 268 F. Supp. 715 (D.Md.1967), we believe the present appeal is without hope of success, and therefore we dismiss it without allowing oral argument.


2
The appeal is dismissed.